Exhibit 10.2


Form of Weyerhaeuser Company


Executive Severance Agreement


The following executive officers are covered by the Weyerhaeuser Company
Executive Severance Agreement:


Doyle R. Simons
Patricia M. Bedient
Adrian M. Blocker
Srinivasan Chandrasekaran
Thomas F. Gideon
John A. Hooper
Rhonda D. Hunter
Sandy D. McDade
Peter M. Orser
Catherine I. Slater




The terms and conditions of the agreement are the same for all executive
officers except that upon termination the severance benefits paid to the Chief
Executive Officer are equal to two times the executive's base salary and bonus.
The severance benefits paid to the remaining executive officers are equal to one
and a half times their base salary and bonus.








--------------------------------------------------------------------------------








Executive Severance Agreement
(Tier I)


Weyerhaeuser Company








--------------------------------------------------------------------------------




    


    
Contents




Article 1.
Term of This Agreement                                1

Article 2.
Definitions                                        1

Article 3.
Participation and Continuing Eligibility under this Agreement            3

Article 4.
Severance Benefits                                    3

Article 5.
Form and Timing of Severance Benefits                        5

Article 6.
The Company’s Payment Obligation                            6

Article 7.
Dispute Resolution                                    6

Article 8.
Outplacement Assistance                                7

Article 9.
Successors and Assignment                                7

Article 10.
Section 409A                                    7

Article 11.
Miscellaneous                                    8








i

--------------------------------------------------------------------------------






Weyerhaeuser Company
____________________ (Executive)
Executive Severance Agreement (Tier I)
THIS EXECUTIVE SEVERANCE AGREEMENT (Tier I) is made and entered into by and
between Weyerhaeuser Company (hereinafter referred to as the “Company”) and
_______________________ (hereinafter referred to as the “Executive”).
Article 1.    Term of This Agreement
This Agreement shall commence on the Effective Date and shall terminate on
December 31, 2016; provided, however, that commencing on December 31, 2016 and
each December 31 thereafter, the term of this Agreement shall be automatically
extended for one additional year unless, not later than thirty (30) calendar
days prior to such December 31, the Company or Executive shall have given notice
that such party does not wish to extend the term of this Agreement.


Article 2.    Definitions
Whenever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:
(a)    “Agreement” means this Executive Severance Agreement (Tier I).
(b)    “Base Salary” means the salary of record paid to the Executive as annual
salary, excluding amounts received under incentive or other bonus plans, whether
or not deferred.
(c)    “Beneficiary” means the persons or entities designated or deemed
designated by an Executive pursuant to Section 11.2.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Cause” means the Executive’s:
(i)    Willful and continued failure to perform substantially the Executive’s
duties with the Company after the Company delivers to the Executive written
demand for substantial performance specifically identifying the manner in which
Executive has not substantially performed the Executive’s duties;
(ii)    Conviction of a felony; or
(iii)    Willfully engaging in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company.
For purposes of this Section 2(e), no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon (A) authority
given pursuant to a resolution duly adopted by the Board or (B) advice of
counsel for

1

--------------------------------------------------------------------------------




the Company shall be conclusively presumed to be done or omitted to be done by
the Executive in good faith and in the best interests of the Company. For
purposes of subsections (i)-(iii) above, the Executive shall not be deemed to be
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting called and held for such purpose (after reasonable notice is provided to
the Executive and the Executive is given an opportunity, together with counsel,
to be heard before the Board) finding that in the good faith opinion of the
Board, the Executive is guilty of the conduct described in subsection (i) or
(iii) above and specifying the particulars thereof in detail.
(f)    “CIC” of the Company shall have the definition set forth in the CIC
Agreement.
(g)“CIC Agreement” means the Executive Change in Control Agreement between the
Company and the Executive, as such agreement may be amended, supplemented or
otherwise modified from time to time, or, if such agreement is no longer in
effect, any successor agreement thereto.
(h)    “Code” means the United States Internal Revenue Code of 1986, as amended.
(i)    “Committee” means the Compensation Committee of the Board, or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.
(j)    “Company” means Weyerhaeuser Company, a Washington corporation (including
any and all subsidiaries), or any successor thereto as provided in Article 9.
(k)    “Disability” shall have the meaning ascribed to it in the Company’s
Retirement Plan for Salaried Employees, or in any successor to such plan.
(l)    “Effective Date” means the later of January 1, 2014 and the date this
Agreement is fully executed by the parties hereto.
(m)“Effective Date of Termination” means the date on which a Qualifying
Termination occurs that triggers the payment of Severance Benefits hereunder.
(n)    “Executive” means a key executive of the Company who has been presented
with and signed this Agreement.
(o)“Non-Competition and Release Agreement” is an agreement, in substantially the
form attached hereto in Annex A, executed by and between the Executive and the
Company as a condition to the Executive’s receipt of Severance Benefits.
(p)“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).
(q)    “Qualifying Termination” means any of the events described in
Section 4.2, the occurrence of which triggers the payment of Severance Benefits
under Section 4.3.
(r)    “Retirement” shall mean early or normal retirement under the Company’s
Retirement Plan for Salaried Employees.

2

--------------------------------------------------------------------------------




(s)    “Severance Benefits” means Severance Benefits described in Section 4.3.
Article 3.    Participation and Continuing Eligibility under this Agreement
3.1    Participation. Subject to Section 3.2, as well as the remaining terms of
this Agreement, the Executive shall remain eligible to receive benefits
hereunder during the term of this Agreement.
3.2    Removal From Coverage. In the event the Executive’s job classification is
reduced below the minimum level required for eligibility to continue to be
covered by severance protection as determined at the sole discretion of the
Committee, the Committee may remove the Executive from coverage under this
Agreement. Such removal shall be effective three (3) months after the date the
Company notifies the Executive of such removal.
Article 4.    Severance Benefits
4.1    Right to Severance Benefits.
(a)
Subject to Section 4.1(b), the Executive shall be entitled to receive from the
Company Severance Benefits, if the Executive’s employment with the Company shall
end for any reason specified in Section 4.2, and the Executive is not
(i) offered Comparable Employment by the Company or any subsidiary or affiliate
of the Company whether in a salaried, hourly, temporary or full-time capacity,
or (ii) offered a contract to serve as a consultant or contractor by the Company
or any subsidiary or affiliate of the Company containing terms and conditions
reasonably deemed to be Comparable Employment, or (iii) offered Comparable
Employment or a contract to serve as a consultant or contractor by an entity
acquiring assets of the Company or the business in which the Executive was
employed containing terms and conditions reasonably deemed to be Comparable
Employment.

(b)
If the Executive’s employment with the Company is terminated as a result of the
acquisition (either through the sale of assets or the sale of stock) or the
outsourcing of the services previously provided internally by Company employees
of the unit in which the Executive was employed, and the Executive is offered
Comparable Employment by the acquiring entity, the Executive is not eligible to
receive Severance Benefits hereunder.

The Executive is not eligible to receive both severance benefits under the CIC
Agreement and Severance Benefits hereunder. Accordingly, if the Executive
receives severance benefits under the CIC Agreement, he shall not receive
Severance Benefits hereunder. However, if the Executive suffers a Qualifying
Termination, and if the Company has undergone a CIC such that the Executive’s
Effective Date of Termination falls within the window period described in
Section 4.2 of the CIC Agreement, the Executive’s total Severance Benefits shall
equal the amounts described as severance benefits under the CIC Agreement
(potentially requiring additional payments to the extent the amounts already
paid as Severance Benefits hereunder do not equal the amounts payable as
severance benefits under the CIC Agreement).
(c)
Comparable Employment for purposes of paragraphs 4.1(a) and (b) above means
employment terms that do not:


3

--------------------------------------------------------------------------------




(i)
result in a material reduction in the Executive’s authority, duties or
responsibilities existing immediately prior to the termination;

(ii)
require the Executive to be based at a location that is at least 50 miles
farther from the Executive’s primary residence immediately prior to the
termination than is such residence from the Executive’s business location
immediately prior to the termination, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business obligations immediately prior to the termination;

(iii)
include a material reduction in the Executive’s annual salary, benefits coverage
in the aggregate, or level of participation in the Company’s short- or long-term
incentive compensation plans available to the Executive immediately prior to the
termination; provided, however, that the reductions in the level of benefits
coverage or participation in incentive compensation plans shall be considered to
be Comparable Employment if such reductions are substantially consistent with
the average level of benefits coverage or participation in incentive plans of
other executive officers with positions commensurate with the Executive’s
position at the Company, its subsidiary or the acquiring company.

4.2    Qualifying Termination. An involuntary termination of the Executive’s
employment by the Company, authorized by the Company’s Senior Vice President of
Human Resources, for reasons other than Cause, mandatory Retirement under the
Company’s applicable policies, or the Executive’s death, Disability, or
voluntary termination of employment (whether by Retirement or otherwise) at any
time other than within twenty-four (24) full calendar months following the
effective date of a CIC shall trigger the payment of Severance Benefits to the
Executive under this Agreement.
4.3    Description of Severance Benefits. Subject to the conditions of Section
4.6, in the event that the Executive becomes entitled to receive Severance
Benefits, as provided in Sections 4.1 and 4.2, the Company shall pay to the
Executive and provide him with the following:
(a)
An amount equal to one and one-half (1‑1/2) times the highest rate of the
Executive’s annualized Base Salary rate in effect at any time up to and
including the Effective Date of Termination.

(b)
An amount equal to one and one-half (1‑1/2) the Executive’s target annual bonus
established for the bonus plan year in which the Executive’s Effective Date of
Termination occurs.

(c)
An amount equal to the Executive’s unpaid Base Salary and accrued vacation pay
through the last day the Executive worked.

(d)
An amount equal to the Executive’s unpaid actual annual bonus, paid for the plan
year in which the Executive’s Effective Date of Termination occurs, multiplied
by a fraction, the numerator of which is the number of days completed in
then-existing fiscal year through the Effective Date of Termination and the
denominator of which is three hundred sixty-five (365). Any payments hereunder
are in lieu of bonuses otherwise payable under the Company’s applicable annual
incentive plans.


4

--------------------------------------------------------------------------------






(e)
A lump sum payment of ten thousand dollars ($10,000) (net of required payroll
and income tax withholding) in order to assist the Executive in paying for
replacement health and welfare coverage for a reasonable period following the
Executive’s Effective Date of Termination.

4.4    Termination for Cause or by the Executive. If the Executive’s employment
is terminated either (i) by the Company for Cause or (ii) by the Executive, the
Company shall pay the Executive his full Base Salary and accrued vacation
through the last day worked, at the rate then in effect, plus all other amounts
to which the Executive is entitled under any compensation plans of the Company,
at the time such payments are due, and the Company shall have no further
obligations to the Executive under this Agreement.
4.5    Notice of Termination. Any termination by the Company under this Article
4 shall be communicated by a Notice of Termination, which shall be delivered to
the Executive no later than the Effective Date of Termination, unless the
Executive is terminated for Cause, in which case no Notice of Termination is
required. For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice that shall indicate the specific termination provision in this
Agreement relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.
4.6    Delivery of Non-Competition and Release Agreement. The payment of
Severance Benefits is conditioned on the Executive’s timely execution of the
Non-Competition and Release Agreement. The Company will deliver the
Non-Competition and Release Agreement when it provides a Notice of Termination
to the Executive. The Non-Competition and Release Agreement shall be deemed
effective upon the expiration of the required waiting periods under any
applicable state and/or federal laws, as more specifically described therein.
To support the enforcement of the Non-Competition and Release Agreement, the
parties agree that the minimum value of the Non-Competition and Release
Agreement at the time this Agreement was entered into was at least 1.5 times the
Executive’s Base Salary which has been built into the severance formula
contained in Section 4.3.
4.7    Removal From Representative Boards. In the event the terminating the
Executive occupies any board of directors seats solely as a Company
representative, as a condition to receiving the severance set forth in Section
4.3, the Executive shall immediately resign such position upon his termination
of employment with the Company and in any event by the deadline for returning
the Non-Competition and Release Agreement described in Section 4.6, unless
specifically requested in writing by the Company otherwise.
Article 5.    Form and Timing of Severance Benefits
5.1    Form and Timing of Severance Benefits. The Severance Benefits described
in Sections 4.3(a), (b), (c) and (e) shall be paid in cash to the Executive in a
single lump sum, subject to the Non-Competition and Release Agreement described
in Section 4.6, as soon as practicable following the Effective Date of
Termination, but in no event beyond thirty (30) days from the later of the
Effective Date of Termination and the successful expiration of the waiting
periods described in Section 4.6 and in no event later than the payment deadline
for short-term deferrals under Treas. Reg. § 1.409A-1(b)(4) (or any successor
provision). The Severance Benefit described in Section 4.3(d) shall be paid in
cash to the Executive in a single lump sum, subject to the Non-Competition and
Release Agreement described in Section 4.6, as soon as practicable following the
end of the year in

5

--------------------------------------------------------------------------------




which the Executive’s Effective Date of Termination occurs and in no event later
than the payment deadline for short-term deferrals under Treas. Reg. §
1.409A-1(b)(4) (or any successor provision), subject to any deferral election by
the Executive under an available deferred compensation plan that is applicable
to such amount.
5.2    Withholding of Taxes. The Company shall be entitled to withhold from any
amounts payable under this Agreement all taxes as legally shall be required
(including, without limitation, any United States federal taxes and any other
state, city, or local taxes).
Article 6.    The Company’s Payment Obligation
6.1    Payment Obligations Absolute. Except as provided in this Article 6 and in
Article 7, the Company’s obligation to make the payments and the arrangements
provided for herein shall be absolute and unconditional, and shall not be
affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right that the Company may have
against the Executive or anyone else. All amounts payable by the Company
hereunder shall be paid without notice or demand. Except as provided in this
Article 6 and in Article 7, each and every payment made hereunder by the Company
shall be final, and the Company shall not seek to recover all or any part of
such payment from the Executive or from whosoever may be entitled thereto, for
any reasons whatsoever.
6.2    Contractual Rights to Benefits. Subject to Sections 3.2 and 6.3, this
Agreement establishes and vests in the Executive a contractual right to the
benefits to which he may become entitled hereunder. However, nothing herein
contained shall require or be deemed to require, or prohibit or be deemed to
prohibit, the Company to segregate, earmark, or otherwise set aside any funds or
other assets, in trust or otherwise, to provide for any payments to be made or
required hereunder.
6.3    Forfeiture of Severance Benefits and Other Payments. Notwithstanding any
other provision of this Agreement to the contrary, if it is determined by the
Company that the Executive has violated any of the restrictive covenants
contained in the Executive’s Non-Competition and Release Agreement, the
Executive shall be required to repay to the Company an amount equal to the
economic value of all Severance Benefits and other payments already provided to
the Executive under this Agreement and the Executive shall forever forfeit the
Executive’s rights to any unpaid Severance Benefits and other payments
hereunder. Additional forfeiture provisions may apply pursuant to other
agreements and policies between the Executive and the Company, and any such
forfeiture provisions shall remain in full force and effect.
Article 7.    Dispute Resolution
7.1    Claims Procedure. The Executive may file a written claim with the
Company’s Senior Vice President of Human Resources, who shall consider such
claim and notify the Executive in writing of his decision with respect thereto
within ninety (90) days (or within such longer period not to exceed one hundred
eighty (180) days, as the Senior Vice President of Human Resources determines is
necessary to review the claim, provided that the Senior Vice President of Human
Resources notifies the Executive in writing of the extension within the original
ninety (90) day period). If the claim is denied, in whole or in part, the
Executive may appeal such denial to the Committee, provided the Executive does
so in writing within sixty (60) days of receiving the determination by the
Senior Vice President of Human Resources. The Committee shall consider the
appeal and notify the Executive in writing of its decision with respect thereto
within sixty (60) days

6

--------------------------------------------------------------------------------




(or within such longer period not to exceed one hundred twenty (120) days as the
Committee determines is necessary to review the appeal, provided that the
Committee notifies the Executive in writing of the extension within the original
sixty (60) day period).
7.2    Finality of Determination. The determination of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation, and application of this Agreement shall be final, binding, and
conclusive on all persons and shall be given the greatest deference permitted by
law.
Article 8.    Outplacement Assistance
Following a Qualifying Termination (as described in Section 4.2), the Executive
shall be reimbursed by the Company for the costs of all outplacement services
obtained by the Executive within the two (2) year period after the Effective
Date of Termination; provided, however, that the total reimbursement shall be
limited to twenty thousand dollars ($20,000) and shall be completed by the end
of the calendar year in which such two (2) year period expires.
Article 9.    Successors and Assignment
9.1    Successors to the Company. This Agreement shall be binding on the
successors of the Company.
9.2    Assignment by the Executive. This Agreement shall inure to the benefit of
and be enforceable by each the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s Beneficiary. If the Executive has not named a Beneficiary, then such
amounts shall be paid to the Executive’s devisee, legatee, or other designee, or
if there is no such designee, to the Executive’s estate.
Article 10.    Section 409A
All Severance Benefits and reimbursements payable under this Agreement are
intended to comply with the “short term deferral” exception specified in Treas.
Reg. § 1.409A-1(b)(4) (or any successor provision), or otherwise be excepted
from coverage under Section 409A of the Code (“Section 409A”). Notwithstanding
the foregoing sentence, to the extent an exception is not available and the
Executive must be treated as a “specified employee” within the meaning of
Section 409A, any such amounts payable in cash and due to the Executive on or
within the six (6) month period following the Executive’s separation from
service (as defined for purposes of Section 409A) will accrue during such six
(6) month period and will become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of the Executive’s separation from
service; provided, however, that such payments will be paid earlier, at the
times and on the terms set forth in the applicable provisions of this Agreement,
if the Company reasonably determines that the imposition of additional tax under
Section 409A will not apply to an earlier payment of such payments. In addition,
this Agreement will be interpreted, operated, and administered by the Company to
the extent deemed reasonably necessary to avoid imposition of any additional tax
or income recognition prior to actual payment to the Executive under Section
409A, including any temporary or final treasury regulations and guidance
promulgated thereunder.

7

--------------------------------------------------------------------------------




Article 11.    Miscellaneous
11.1    Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will,” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.
11.2    Beneficiaries. The Executive may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Severance
Benefits owing to the Executive under this Agreement. Such designation must be
in the form of a signed writing acceptable to the Committee and pursuant to such
other procedures as the Committee may decide. If no such designation is on file
with the Company at the time of the Executive’s death, or if no designated
Beneficiaries survive the Executive for more than fourteen (14) days, any
Severance Benefits owing to the Executive under this Agreement shall be paid to
the Executive’s estate.
11.3    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
11.4    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.
11.5    Modification. Except as provided in Article 1 and Section 3.2, no
provision of this Agreement may be modified, waived, or discharged following the
Effective Date of Termination unless such modification, waiver, or discharge is
agreed to in writing and signed by the Executive and by an authorized member of
the Committee, or by the respective parties’ legal representatives and
successors.
11.6    Effect of Agreement. This Agreement shall completely supersede and
replace any and all portions of any contracts, plans, provisions, or practices
pertaining to severance entitlements owing to the Executive from the Company
other than the CIC Agreement, and is in lieu of any notice requirement, policy,
or practice. As such, the Severance Benefits described herein shall serve as the
Executive’s sole recourse with respect to termination of employment by the
Company other than a termination that entitles the Executive to severance
benefits under the terms of the CIC Agreement. In addition, Severance Benefits
shall not be counted as “compensation,” or any equivalent term, for purposes of
determining benefits under other agreements, plans, provisions, or practices
owing to the Executive from the Company, except to the extent expressly provided
therein. Except as otherwise specifically provided for in this Agreement, the
Executive’s rights under all such agreements, plans, provisions, and practices
continue to be subject to the respective terms and conditions thereof.
11.7    Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Washington shall be the controlling law in all
matters relating to this Agreement.

8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
appearing below.
Weyerhaeuser Company                    Executive
By:                                 By:                         
Its:                                 Name:                         
Date:                                 Date:                     


    



9

--------------------------------------------------------------------------------




ANNEX A


NON-COMPETITION AND RELEASE AGREEMENT
FOR THE EXECUTIVE SEVERANCE AGREEMENT (TIER I)


1.
Parties.



The parties to this Non-Competition and Release Agreement are ________________
(the “Executive”), and WEYERHAEUSER COMPANY, a Washington corporation, and all
successors thereto (“Company”).


2.
Date.



The date of this Non-Competition and Release Agreement (this “Release
Agreement”) is ________________________, 20___ (the “Date of this Agreement”).


3.
Recitals.



Executive’s employment with Company is ending. Executive is a participant in the
Weyerhaeuser Company Executive Severance Agreement (Tier I) (“Severance
Agreement”) and is eligible for Severance Benefits under the Severance Agreement
on condition Executive executes a non-competition and release agreement. This
Release Agreement sets forth the terms of Executive’s severance from Company.


4.
Defined Terms.



When defined terms from the Severance Agreement are used herein, they shall have
the same definitions as provided in Article 2 of the Severance Agreement.


5.
Termination of Employment.



Effective ________________________, 20___, Executive’s employment with Company
shall terminate (“Termination Date”). Executive shall resign all positions with
Company, whether as an officer, employee, or agent, in each case effective on
the Termination Date.


6.
Payments.



Upon expiration of the Revocation Period, defined below, without exercise of the
right to revoke, Executive shall receive or be entitled to receive the Severance
Benefits and other payments to the extent set forth in the Severance Agreement,
including, but not limited to, the forfeiture provisions of Section 6.3 thereof.

A- 1

--------------------------------------------------------------------------------






7.
Release.



Executive hereby releases Company, and all successors, subsidiaries, and
affiliates of Company, and all officers, directors, employees, agents, and
shareholders of Company, and each of them, from any and all claims, liability,
demands, rights, damages, costs, attorneys’ fees, and expenses of whatever
nature that exist as of the date of execution of this Release Agreement, whether
known or unknown, foreseen or unforeseen, asserted or unasserted, including, but
not limited to, all claims arising out of Executive’s employment and/or
Executive’s termination from employment, and including all claims arising out of
applicable state and federal laws, Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the Employee Retirement Income Security Act of 1974, state and federal Family
Leave Acts, and any other applicable tort, contract, or other common law
theories; provided, however, that this release shall not extend to any
compensatory payments or other benefits due to Executive following the
expiration of the Revocation Period pursuant to the terms and conditions of any
applicable benefit plans, programs and agreements maintained by Company for the
benefit of Executive or to which Company and Executive are parties.


8.
Confidentiality Agreement.



8.1    Company’s Confidential Information. During the course of performing
Executive’s duties as a Company employee, Executive was exposed to and acquired
Company’s Confidential Information. As used herein, “Confidential Information”
refers to any and all information of a confidential, proprietary, or trade
secret nature that is maintained in confidence by Company for the protection of
its business. Confidential Information includes, but is not limited to,
Company’s information about or related to (i) any current or planned products,
(ii) research and development or investigations related to prospective products,
(iii) proprietary software and systems, (iv) suppliers or customers, (v) cost
information, profits, sales information, and accounting and unpublished
financial information, (vi) business and marketing plans and methods, and
(vii)  any other information not generally known to the public that, if misused
or disclosed to a competitor, could reasonably be expected to adversely affect
the Company.


8.2    Nondisclosure of Confidential Information. Executive acknowledges that
the Confidential Information is a special, valuable, and unique asset of
Company. Executive agrees to keep in confidence and trust all Confidential
Information for so long as such information (i) is not generally known to the
public or to persons outside Company who could obtain economic value from its
use and (ii) is subject to efforts by Company that are reasonable under the
circumstances to maintain its secrecy. Executive agrees that Executive will not
directly or indirectly use the Confidential Information for the benefit of
Executive or any other person or entity.


9.
Nonsolicitation.



9.1     Nonsolicitation of Employees. Executive agrees that for a period of two
(2) years following the Termination Date, Executive shall not directly or
indirectly solicit or attempt to induce any employee of Company, any successor
corporation, or a subsidiary of Company to work for Executive or any competing
company or competing business organization.


9.2    Nonsolicitation of Customers and Vendors. Executive agrees that for a
period of two (2) years following the Termination Date, Executive shall not
directly or indirectly solicit or attempt

A- 2

--------------------------------------------------------------------------------




to induce any customer, vendor, or supplier of Company to end its relationship
with Company and/or conduct business with Executive or any entity in which
Executive has a financial interest.


10.
Non-competition.



Executive agrees that for a period of one (1) year following the Termination
Date, Executive shall not directly or indirectly, whether as an employee,
officer, director, shareholder, agent, or consultant, engage or participate in
any business that competes with Company, provided that nothing in this Section
10 shall preclude Executive from (i) performing any services on behalf of an
investment banking, commercial banking, auditing, or consulting firm or (ii)
investing five percent (5%) or less in the common stock of any publicly traded
company, provided such investment does not give Executive the right or ability
to control or influence the policy decisions of any competing business.


11.
Review and Rescission Rights.



Executive has forty-five (45) days from the Date of this Agreement (the “Review
Period”) within which to decide whether to sign this Release Agreement. If
Executive signs this Release Agreement, Executive may revoke this Release
Agreement if, within seven (7) days after signing (the “Revocation Period”),
Executive delivers notice in writing to an Executive Compensation Manager of
Company.


This Release Agreement will not become effective, and the Severance Benefits
dependent on the execution of this Release Agreement will not become payable,
until this Release Agreement is signed, the Revocation Period expires, and
Executive has not exercised the right to revoke this Release Agreement.


Executive may sign this Release Agreement prior to the end of the forty-five
(45) day Review Period, thereby commencing the seven (7) day Revocation Period.
Whether Executive decides to sign before the end of the Review Period is
entirely up to Executive.


Executive will receive the same severance payments regardless of when Executive
signs this Release Agreement, as long as Executive signs prior to the end of the
Review Period and does not revoke this Release Agreement.


Executive acknowledges that Executive’s release of rights is in exchange for
Severance Benefits to which Executive otherwise legally would not be entitled.


12.
Advice of Counsel.



Executive acknowledges that Executive has been advised to consult with an
attorney before signing this Release Agreement.


13.
Disputes.



Any dispute or claim that arises out of or relates to this Release Agreement
shall be resolved in accordance with the provisions of Article 7 of the
Severance Agreement. Notwithstanding the provisions of this Section 13, any
claim by Company for injunctive relief under the provisions of Section 8, 9, or
10 herein, or any subparts thereof, shall not be subject to the terms of this
Section 13.

A- 3

--------------------------------------------------------------------------------






14.
Governing Law; Venue.



To the extent not preempted by the laws of the United States, Washington law
governs this Release Agreement, notwithstanding its choice of law rules. Each of
the parties submits to the exclusive jurisdiction of any state or federal court
sitting in King County, Washington in any action or dispute arising out of or
relating to this Release Agreement and agrees that all claims in respect of such
action or dispute may be heard and determined in any such court. Each party also
agrees not to bring any action or proceeding arising out of or relating to this
Release Agreement in any other court. Each of the parties waives any defense of
inconvenient forum to the maintenance of any action or dispute so brought and
waives any bond, surety, or other security that might be required of any other
party with respect thereto.


15.
Entire Agreement.



All of the parties’ agreements, covenants, representations, and warranties,
express or implied, oral or written, concerning the subject matter of this
Release Agreement are contained in this Release Agreement. All prior and
contemporaneous conversations, negotiations, agreements, representations,
covenants, and warranties concerning the subject matter of this Release
Agreement are merged into this Release Agreement. This is an integrated
agreement.


16.
Miscellaneous.



The benefits and obligations of this Release Agreement shall inure to the
successors and assigns of the parties. The parties acknowledge that the only
consideration for this Release Agreement is the consideration expressly
described herein, that each party fully understands the meaning and intent of
this Release Agreement, that this Release Agreement has been executed
voluntarily, and that the terms of this Release Agreement are contractual.


17.
Severability.



Executive agrees that each provision in this Release Agreement will be treated
as a separate and independent clause, and the enforceability of any one clause
will in no way impair the enforceability of any of the other clauses in this
Release Agreement. Moreover, if one or more of the provisions contained in this
Release Agreement, whether for the benefit of Executive or Company, are for any
reason held to be excessively broad as to scope, activity, or subject so as to
be unenforceable at law, such provision or provisions will be construed by
limiting and reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it then appears.


18.
Section and Paragraph Titles.



Section and paragraph titles in this Release Agreement are used for convenience
only and are not intended to and shall not in any way enlarge, define, limit, or
extend the rights or obligations of the parties or affect the interpretation of
this Release Agreement.

A- 4

--------------------------------------------------------------------------------






WEYERHAEUSER COMPANY




By:                                    Date:    _________________




Title:                                                    




[NAME OF EXECUTIVE]




______________________________________________        Date:    _________________



A- 5